McCay, J.
This was a judgment against Maguire, as principal, and Crim, as endorser, obtained before a Court, in this State, in 1866, on a promissory note given by Maguire to Crim for a negro, and by Crim endorsed for some other valuable consideration to Graham. The records of the original proceeding were in the custody of the Superior Court of Terrill county, as organized under the Constitution of 1868, and were there by virtue of that clause of that Constitution which authorizes it to complete and enforce the judgments of the Courts sitting in this State before that time, in all cases (and in none other) in which, by the Constitution of 1868, the Superior Court has jurisdiction of the causes of action on which the suit or judgment is founded. Art. XI, sec. 6.
Article "VI, section 1, provides that no Court of this State shall try, or give judgment, or enforce any debt, the consideration of which was a slave. Under this clause the defendants in the judgment moved to set it aside, or for an order thatjt shall not be enforced.
It is replied, that as to Crim this is not a judgment founded on a contract or debt, the consideration of which is a slave, and we think rightly — Crim is sued on his endorsement ; the consideration of that is the valuable consideration passing from Graham to Crim, which, it is admitted, was not a slave, but something else.
No point was made in the argument as to the right of the Court to enforce this judgment against Maguire. It was admitted that as to him the debt was for the consideration of a slave. At any rate, this point is covered by the case of Shorter vs. Cobb, decided at this term, to which we refer for the reasons.
Let the judgment be reversed as to Crim; as to him the Court has jurisdiction to enforce the judgment, and it may issue or .use any proper process for that purpose.
Warner, J. concurred, but furnished no opinion.